Exhibit 10.1

EMPLOYMENT AND CHAIRMAN COMPENSATION AGREEMENT

This Employment and Chairman Compensation Agreement (“Agreement”) is made as of
August 7, 2014 between DESTINATION XL GROUP, INC., a Delaware corporation with
an office at 555 Turnpike Street, Canton, Massachusetts, 02021 (the “Company”),
and SEYMOUR HOLTZMAN (“Mr. Holtzman”) having an address at 306 Chilean, Palm
Beach, FL 33480-4632.

WITNESSETH:

WHEREAS, Mr. Holtzman was made an employee of the Company by resolution of the
Board of Directors on May 25, 2001. Mr. Holtzman has been a director since
April 7, 2000 and the Chairman of the Board since April 11, 2000 and has served
in that role continuously since that date;

WHEREAS, the Company had retained Jewelcor Management, Inc. (“JMI”) (of which
Mr. Holtzman serves as the president and chief executive officer and is the
majority shareholder) to provide consulting services to the Company in exchange
for payment of $551,000 per year;

WHEREAS, Mr. Holtzman volunteered to reduce the amount to be paid to JMI
beginning with the fiscal year ending January 31, 2015 to $372,750; and

WHEREAS, as the relationship has evolved, it became clear that the Company was
relying solely on Mr. Holtzman’s extensive experience in the consulting
relationship with JMI and both parties agreed that it made more sense to
terminate the consulting arrangement with JMI and compensate Mr. Holtzman for
such services in his capacity as Chairman of the Board, with the title of
“Executive Chairman”.

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

  1. EMPLOYMENT

With respect to his employee services, the Company hereby employs Mr. Holtzman
and Mr. Holtzman hereby accepts such employment, subject to the terms and
conditions herein set forth. In this capacity, Mr. Holtzman reports to the Board
of Directors of the Company (the “Board of Directors”).

 

  2. TERM

The term of this Agreement (the “Term”) shall be effective as of the date above
written (the “Effective Date”) and shall continue until August 7, 2016, subject
to prior termination in accordance with the terms hereof. Commencing August 7,
2015, this Agreement shall automatically be extended for an additional one
(1) year term on each anniversary date of the Effective Date unless either party
shall give the other at least ninety (90) days written notice prior to such
anniversary date that it will not extend the Term.



--------------------------------------------------------------------------------

  3. EMPLOYMENT COMPENSATION

(a) During the Term, as compensation for the employment services to be rendered
by Mr. Holtzman hereunder, the Company agrees to pay to Mr. Holtzman, and
Mr. Holtzman agrees to accept, an annual base salary of Twenty-Four Thousand and
00/100 Cents ($24,000.00), payable in equal bi-weekly installments in accordance
with Company’s payroll practice.

(b) Mr. Holtzman is not eligible for participation in any current executive
incentive or bonus program of the Company.

 

  4. CHAIRMAN OF THE BOARD COMPENSATION; DUTIES

(a) During the Term, as compensation for the services to be rendered by
Mr. Holtzman in his capacity as Chairman of the Board, with the title “Executive
Chairman”, the Company agrees to pay to Mr. Holtzman, and Mr. Holtzman agrees to
accept, director compensation of Three Hundred Seventy-Two Thousand Seven
Hundred Fifty and 00/100 Dollars ($372,750.00), payable in equal monthly
installments.

(b) The duties of the Chairman of the Board shall be as set forth in the
Company’s Amended and Restated Bylaws.

 

  5. EXPENSES

The Company shall pay or reimburse Mr. Holtzman, in accordance with the
Company’s policies and procedures and upon presentment of suitable vouchers, for
all reasonable business and travel expenses, which may be incurred or paid by
Mr. Holtzman during the Term in connection with the performance of his services
hereunder. Mr. Holtzman shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

 

  6. OTHER BENEFITS

(a) During the Term, in his capacity as an employee of the Company, Mr. Holtzman
shall be entitled to participate in and receive any benefits customarily
provided by the Company to its management (including any profit sharing,
pension, 401(k), short and long-term disability insurance, medical and dental
insurance and group life insurance plans in accordance with and subject to the
terms of such plans, including, without limitation, any eligibility requirements
contained therein), all as determined from time to time by the Compensation
Committee of the Board of Directors in its discretion.

(b) The Company will maintain directors and officers liability insurance
coverage (which shall include employment practices liability coverage) in a
commercially reasonable amount, consistent with prior practice, to indemnify
Mr. Holtzman from any claims made against him in his capacity as an officer or
director of the Company or any subsidiary or affiliate of the Company.

 

2



--------------------------------------------------------------------------------

(c) It being the intent of the Company to provide maximum protection available
under the law to its officers and directors, the Company shall indemnify
Mr. Holtzman for any of his actions or omissions in his capacity as an officer
or director of the Company or any subsidiary or affiliate of the Company, to the
full extent the Company is permitted or required to do so by the General Company
Law of Delaware as the same exists or hereafter may be amended. Such
indemnification shall include payment by the Company, in advance of the final
disposition of a civil or criminal action, suit or proceedings, of expenses
incurred by Mr. Holtzman, in his capacity as an officer or director of the
Company or any subsidiary or affiliate of the Company, in defending any such
action, suit or proceeding upon receipt of an undertaking by or on behalf of
Mr. Holtzman to repay such payment if it shall ultimately be determined that he
is not entitled to be indemnified by the Company. The Company may accept any
such undertaking without reference to the financial ability of Mr. Holtzman to
make such repayment. As used in this paragraph, the term “Mr. Holtzman” includes
his heirs, executors, and administrators.

 

  7. EMPLOYMENT DUTIES

(a) In his capacity an employee of the Company, Mr. Holtzman shall perform such
duties and functions as the Board of Directors shall from time to time determine
and Mr. Holtzman shall comply in the performance of his duties with the policies
of, and be subject to the direction of, the Board of Directors.

(b) During the Term, Mr. Holtzman shall perform the duties assigned to him with
fidelity and to the best of his ability. Notwithstanding anything herein to the
contrary, and subject to the foregoing, Mr. Holtzman may engage in other
activities so long as such activities do not unreasonably interfere with
Mr. Holtzman’s performance of his duties hereunder.

(c) Nothing in this paragraph 7 or elsewhere in this Agreement shall be
construed to prevent Mr. Holtzman from investing or trading in nonconflicting
investments as he sees fit for his own account, including real estate, stocks,
bonds, securities, commodities or other forms of investments, provided such
activities do not unreasonably interfere with Mr. Holtzman’s performance of his
duties hereunder.

 

  8. LOCATION

Mr. Holtzman shall perform his duties hereunder primarily in Wilkes-Barre, PA
and/or Palm Beach, Florida or at such location as may be designated from time to
time by the Board of Directors. Notwithstanding the foregoing, Mr. Holtzman
shall perform such services at such other locations as may be required for the
proper performance of his duties hereunder, and Mr. Holtzman recognizes that
such duties may involve travel.

 

3



--------------------------------------------------------------------------------

  9. COPYRIGHTS AND PATENTS

The Company shall own all copyrights and/or patents developed by Mr. Holtzman
while performing services under this Agreement. All improvements, discoveries,
ideas, inventions, concepts, trade names, trademarks, service marks, logos,
processes, products, computer programs or software, subroutines, source codes,
object codes, algorithms, machines, apparatuses, items of manufacture or
composition of matter, or any new uses therefore or improvements thereon, or any
new designs or modifications or configurations of any kind, or work of
authorship of any kind, including without limitation, compilations and
derivative works, and techniques (whether or not copyrightable or patentable)
conceived, developed, reduced to practice or otherwise made by Mr. Holtzman, or
any of his agents, and in any way related to the rendering of services under
this Agreement, shall become property of the Company. Mr. Holtzman agrees to
assign, and hereby does assign (and hereby agrees to cause his agents to
assign), to the Company any and all copyrights, patents and propriety rights in
any such invention to the Company, together with the right to file and/or own
wholly without restrictions applications for United States and foreign patents,
trademark registration and copyright registration, and any patent, or trademark
or copyright registration issuing thereon.

 

  10. PRIVILEGED AND CONFIDENTIAL INFORMATION

(a) The Company and Mr. Holtzman acknowledge that the Company has acquired and
developed, and will continue to acquire and develop, information related to its
business and its industry which is secret and confidential in character and is
and will continue to be of great and unique value to the Company and its
subsidiaries and affiliates. The term “confidential information” as used in this
Agreement shall mean all trade secrets, propriety information and other data or
information (and any tangible evidence, record or representation thereof),
whether prepared, conceived or developed by an employee of the Company or
received by the Company from an outside source (including Mr. Holtzman or his
agents), which is in the possession of the Company, which is maintained in
confidence by the Company or any subsidiary or affiliate of the Company or which
might permit the Company or any subsidiary or affiliate of the Company or any of
their respective customers to obtain a competitive advantage over competitors
who do not have access to such trade secrets, proprietary information, or other
data or information, including, without limitation, information concerning the
Company’s seasonal product line plans, store and brand image and trade dress
developments and strategies, business plans, real estate leasing terms,
conditions and plans, occupancy costs, customers, suppliers, designs,
advertising plans, marketing plans, merchandising plans, market studies and
forecasts, competitive analyses, pricing policies, employee lists, and the
substance of agreements with landlords, tenants, subtenants, customers,
suppliers and others. The term “confidential information” also includes
information that the Company has in its possession from third parties, that such
third parties claim to be confidential or proprietary, and which the Company has
agreed to keep confidential. However, the term “confidential information” as
used in this Agreement shall not include information that is generally known to
the public or in the trade as a result of having been disclosed by the Company
in a press release or in a filing by the Company with the U.S. Securities and
Exchange Commission. Mr. Holtzman shall keep and maintain all confidential
information in complete secrecy, and shall not use for himself or others, or
divulge to others, any knowledge, data or other information relating to any
matter which is confidential

 

4



--------------------------------------------------------------------------------

information relating to the Company obtained by Mr. Holtzman as a result of his
services, unless authorized in writing by the Company in advance of such use or
disclosure. All written information made available to Mr. Holtzman by the
Company, which concerns the business activities of the Company, shall be the
Company’s property and shall, if requested in writing by the Company, be
delivered to it on the termination or expiration of this Agreement.

(b) Mr. Holtzman acknowledges that money alone will not adequately compensate
the Company for breach of any confidentiality agreement herein and, therefore,
agrees that in the event of the breach or threatened breach of such agreement,
in addition to other rights and remedies available to the Company, at law, in
equity or otherwise, the Company shall be entitled to injunctive relief
compelling specific performance of, or other compliance with, the terms hereof,
and such rights and remedies shall be cumulative.

 

  11. TERMINATION OF AMENDED AND RESTATED CONSULTING AGREEMENT AND EMPLOYMENT
AGREEMENT

The Amended and Restated Consulting Agreement, effective as of April 28, 2011,
by and between Company (f/k/a Casual Male Retail Group, Inc.) and Jewelcor
Management, Inc. is hereby terminated in its entirety and is without further
force or effect as of the Effective Date. In addition, the Employment Agreement
dated as of April 28, 2011 is also hereby terminated.

 

  12. AMENDMENT OR ALTERATION

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

  13. GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of the Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

  14. SEVERABILITY

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

  15. NOTICES

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or of the placement of the
notice in the event mail.

 

5



--------------------------------------------------------------------------------

  16. WAIVER OR BREACH

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

  17. ENTIRE AGREEMENT AND BINDING EFFECT

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties, whether oral or written. This Agreement may not be modified except upon
further written agreement executed by both parties. Mr. Holtzman agrees that the
Board of Directors may in its sole discretion, during the term of Mr. Holtzman’s
employment with the Company and thereafter, provide copies of this Agreement (or
excerpts of the Agreement) to others, including businesses or entities that may
employ, do business with, or consider employing Mr. Holtzman in the future.
Mr. Holtzman further agrees that any subsequent change or changes in his duties,
compensation or areas of responsibility shall in no way affect the validity of
this Agreement or otherwise render inapplicable any of the provisions of this
Agreement, which shall remain in full force and effect except as may be modified
by a subsequent written agreement.

 

  18. HEADINGS

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

  19. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

DESTINATION XL GROUP, INC.       By:  

/s/ George T. Porter, Jr.

    Date:  

August 7, 2014

Name:   George T. Porter, Jr.       Its:   Chairman of the Compensation
Committee      

/s/ Seymour Holtzman

    Date:  

August 7, 2014

Seymour Holtzman      

 

6